JOURNAL ENTRY AND OPINION
{¶ 1} Relator requests that this court compel respondent judge to issue a ruling on the motion to vacate void sentence judgment filed by relator in State v. Harris, Cuyahoga County Court of Common Pleas Case No. CR-282277 on May 16, 2005.
 {¶ 2} Respondent has filed a motion for summary judgment attached to which is a copy of the journal entry denying relator's motion to vacate void sentence judgment and received for filing by the clerk on June 16, 2008. Relator has not opposed the motion. Respondent argues that this action in procedendo is, therefore, moot. We agree.
 {¶ 3} Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ. R. 58(B).
 {¶ 4} Complaint denied.
  KENNETH A. ROCCO, J., and MARY EILEEN KILBANE, J., CONCUR *Page 1